Citation Nr: 1331106	
Decision Date: 09/26/13    Archive Date: 09/30/13

DOCKET NO.  04-43 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran served on active duty from August 1951 through September 1955.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In September 2006, the Veteran and his spouse testified during a Travel Board hearing before a Veterans Law Judge; a transcript of that hearing is of record.  
In a January 2008 decision, the Board determined that new and material evidence had been submitted to reopen the Veteran's claims for service connection for bilateral hearing loss and tinnitus; those claims were denied on the merits.

The Veteran subsequently appealed these matters to the United States Court of Appeals for Veterans Claims.  In May 2009, the Court granted a Joint Motion for Remand for the Board's compliance with instructions set forth in the Joint Motion.  

A claim of service connection for degenerative changes of the lumbar spine was also part of the Veteran's appeal and addressed in the Joint Motion.  However, this benefit was granted by subsequent rating decision in May 2013 and is therefore no longer in appellate status. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.



REMAND

In July 2013 the Veteran was notified by letter that the Veterans Law Judge who conducted his September 2006 Travel Board hearing was no longer employed by the Board.  The Board offered him the opportunity to have an additional hearing before another Veterans Law Judge who would then adjudicate the issues on appeal.  In an August 2013 reply to that letter the Veteran informed the Board that he did desire to appear at a hearing before a Veterans Law Judge of the Board via video conference at his local RO.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

The RO should schedule the Veteran for a video conference hearing before a Veterans Law Judge at the RO pursuant to his August 2013 request.  The RO should notify the Veteran and his attorney of the date and time of his hearing, in accordance with 38 C.F.R. § 20.704(b). 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

